
	
		I
		112th CONGRESS
		2d Session
		H. R. 5798
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. McDermott (for
			 himself and Mr. Reichert) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Export Enhancement Act of 1988 to improve
		  export promotion activities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Efficient Export Promotion to Help
			 American Businesses Act of 2012.
		2.Improved
			 coordination of export promotion activities of Federal agenciesSection 2312(b) of the Export Enhancement
			 Act of 1988 (relating to the Trade Promotion Coordinating Committee; 15 U.S.C.
			 4727(b)) is amended—
			(1)in paragraph (5),
			 by striking and after the semicolon;
			(2)by redesignating
			 paragraph (6) as paragraph (7); and
			(3)by inserting after
			 paragraph (5) the following:
				
					(6)in making assessments under paragraph
				(5)—
						(A)review the
				proposed annual budget of each agency described in paragraph (5) before the
				agency submits the budget to the Office of Management and Budget and the
				President for inclusion in the budget of the United States submitted to
				Congress under section 1105(a) of title 31, United States Code, to ensure each
				agency coordinates with the other agencies described in paragraph (5) on
				enforcement, promotion of foreign direct investment, performance outreach,
				centralization of information for exporters, and other duties described in
				paragraphs (1) through (5); and
						(B)recommend the
				combining and simplification of programs and the termination of redundant
				programs and changes in funding to meet the strategic plan as described in its
				annual report to Congress under subsection (f);
				and
						.
			3.Improved
			 reporting on export promotion activities to assist United States
			 businessesSection 2312(f) of
			 the Export Enhancement Act of 1988 (relating to the Trade Promotion
			 Coordinating Committee; 15 U.S.C. 4727(f)) is amended—
			(1)in the matter
			 preceding paragraph (1), by striking Committee on International
			 Relations and inserting Committee on Foreign Affairs;
			(2)in paragraph (1),
			 by striking and after the semicolon;
			(3)in paragraph (2),
			 by striking the period at the end and inserting a semicolon;
			(4)by adding at the
			 end the following:
				
					(3)an analysis of efforts of the TPCC and each
				agency described in subsection (b)(5) compared to export promotion efforts of
				other countries with the largest export volumes, as well as countries with the
				fastest-growing export volumes, and countries with effective export promotion
				programs, including actions taken in the prior year taken to compete more
				effectively;
					(4)an analysis of
				factors that inhibit exports by each State and region of the United States,
				including actions taken to address such factors;
					(5)a description of
				industry areas for strategic growth and changes to exports that represent
				strategic threats to the overall security of the United States; and
					(6)a prioritized list
				of legislative recommendations that, if enacted, the TPCC believes would lead
				to an increase of exports and more efficient export promotion.
					; and
			(5)by further adding
			 at the end the following:
				
					The
				report required under this subsection shall include the input and review by the
				business community before publication and be made available on the TPCC website
				and the Department of Commerce
				website..
			4.Improving the
			 accuracy of import and export report data and other economic reports
			(a)In
			 generalParagraph (1) of section 6103(j) of the Internal Revenue
			 Code of 1986 is amended—
				(1)in subparagraph
			 (B) by inserting sole proprietorships with gross receipts from a trade
			 or business of more than $750,000 for the taxable year, partnerships,
			 and before corporations, and
				(2)by adding at the
			 end the following: Return information with respect to a sole
			 proprietorship disclosed under the preceding sentence shall be limited to
			 information related to the trade or business of the sole
			 proprietorship..
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to reports issued for 2011 and thereafter.
			
